Detailed Action
This office action is for US application number 16/196,601 evaluates the claims as filed on September 14, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 14, 2021 has been entered.

Response to Arguments
Applicant's arguments filed September 14, 2021 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Hess, Choi, and Ortiz teach all the newly-amended limitations and are capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that the openings defined by Ortiz 102, 104, and 48 change size from a proximal end to a distal end (Remarks p. 10-11), Examiner notes that in the rejection below, element 48 has been interpreted as defining the argued openings 132, which are shown in Fig. 4 to be substantially the same size from a proximal end to a distal end.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 37-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ortiz et al. (US 2010/0228094, hereinafter “Ortiz”).
As to claim 37, Ortiz discloses a surgical access device (Figs. 1-22, ¶101 discloses that sealing elements 18 can be formed as separate elements from sealing member 48) comprising: a base (44 and 20, Figs. 3 and 7) having a proximal portion (44) and a distal portion (20); a flexible membrane (48, Figs. 4, 5, 6, 8, and 10, where ¶101 discloses that sealing elements 18 can be formed as separate elements from sealing member 48), at least a portion of the flexible membrane contacting the base only along an inner perimeter of the base (Figs. 5 and 7 show 48 contacting only an 
As to claim 38, Ortiz discloses that each of the plurality of valves includes a lumen (138s, Figs. 6 and 8), wherein each of the lumen includes a central axis (vertical as shown in Fig. 5, Figs. 3-8), and wherein the membrane is capable of lying along a plane in a first configuration where each of the central axes are parallel (Figs. 3-8).
As to claim 39, Ortiz discloses that each of the plurality of valves is capable of rotating (Figs. 9-13, ¶s 99, 101, and 104) such that the central axis of each of the plurality of valves is capable of being nonparallel (Figs. 9-13, ¶s 99, 101, and 104).
As to claim 40, Ortiz discloses that each of the plurality of valves is provided entirely between a proximal-most end and a distal-most end of the base (Figs. 5 and 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 21-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hess et al. (US 2010/0312063, hereinafter “Hess”) in view of Choi et al. (US 2010/0249694, hereinafter “Choi”).
As to claim 21, Hess discloses a surgical access device (910, Fig. 19) comprising: a base (912) defining only one opening (Fig. 19); structures that appear to be a plurality of valves (920s, 922s, Fig. 19, ¶104), each valve including a valve body (Fig. 19) and an outer member (Fig. 19); and a membrane (914) attached to each of the plurality of valves and the base (Fig. 19), wherein the membrane including an opening (922s, Fig. 19) the appears to be capable of use for each of the plurality of valves (Fig. 19), wherein it appears that a size of each opening in the membrane is defined by a radially outermost surface of a corresponding valve body such that a proximally-facing surface of the membrane contacts the radially outermost surface of the valve body when the valve body is seated within the corresponding opening in the membrane (Fig. 19), and wherein each of the plurality of valves is capable of moving relative to the base (at least to permit insertion of an instrument as disclosed in ¶104), wherein the opening in the base is covered by only the membrane and the plurality of valves (Fig. 19). As to claim 23, Hess discloses that each of the plurality of valves is capable of moving independent of each other (at least to permit insertion of an instrument as disclosed in ¶104). As to claim 24, Hess discloses that each of the plurality of valves include a lumen (at least to permit insertion of an instrument as disclosed in ¶104), wherein each claim 25, Hess discloses that each of the plurality of valves is capable of rotating (at least to permit insertion of an instrument as disclosed in ¶104) such that the central axis of each of the plurality of valves is capable of being nonparallel (at least to permit insertion of an instrument as disclosed in ¶104). As to claim 26, Hess discloses the base includes a proximal end and a distal end (Fig. 19), and wherein a portion of the membrane is capable of being sandwiched between the proximal end of the base and the distal end of the base only along an inner perimeter of the base (Fig. 19). As to claim 27, Hess discloses that a proximal-most surface of each of the plurality of valves extends distal of a proximal-most surface of the base (Fig. 19). As to claim 28, Hess discloses that a distal-most surface of each of the plurality of valves extends proximal of a distal-most surface of the base (Fig. 19). As to claim 30, Hess discloses that each of the plurality of valves is provided entirely between a proximal-most end and a distal-most end of the base (Fig. 19).
Hess does not specifically disclose that the structures that appear to be a plurality of valves,  valve bodies, and outer members are valves with valve bodies and outer members or that the opening is capable of use for each of the plurality of valves, wherein the size of each opening in the membrane is defined by the radially outermost surface of the corresponding valve body such that the proximally-facing surface of the membrane contacts the radially outermost surface of the valve body when the valve body is seated within the corresponding opening in the membrane. Hess is silent to the outer member of each valve contacts a distally-facing surface of the membrane to claim 22, Hess discloses is silent to the membrane including a flexible material. 
Choi teaches a similar surgical access device (Figs. 11G and 2, ¶100) comprising: a base (230, Fig. 2); a plurality of valves (211s, G1s, G2s, Figs. 11G and 2), each valve including a valve body (211s) and an outer member (G1s, G2S); and a membrane (200, 210) attached to each of the plurality of valves and the base (Figs. 11G and 2), wherein the membrane includes an opening (210, Fig. 11G, ¶100) capable of use for each of the plurality of valves (Figs. 11G and 2), wherein a size of each opening in the membrane is defined by a radially outermost surface of a corresponding valve body such that a proximally-facing surface of the membrane contacts the radially outermost surface of the valve body when the valve body is seated within the corresponding opening in the membrane (Fig. 11G), wherein the outer member of each valve contacts a distally-facing surface of the membrane to connect each valve to the membrane (Fig. 11G), and wherein each of the plurality of valves is capable of moving relative to the base (due to the flexibility of the membrane 200 as disclosed in ¶44). As to claim 22, Choi teaches the membrane includes a flexible material (¶44). As to claim 23, Choi teaches that each of the plurality of valves is capable of moving independent of each other (due to the flexibility of the membrane 200 as disclosed in ¶44). As to claim 24, Choi teaches that each of the plurality of valves include a lumen (¶101 discloses that 211 is a valve), wherein each of the lumens include a central axis (vertical as shown in Fig. 3), and wherein the membrane is capable of lying along a plane in a first configuration where each of the central axes are parallel (due to the flexibility of the membrane 200 as disclosed in ¶44). As to claim 25, Choi teaches that each of the 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to clarify and modify the apparent valves and membrane as disclosed by Hess by specifying the structure of the valve and flexibility of the membrane and adding the outer valve member as taught by Choi in order to provide a known valve arrangement for an access port (Choi Figs. 11G and 2, ¶100). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/AMY R SIPP/Primary Examiner, Art Unit 3775